
	
		III
		112th CONGRESS
		2d Session
		S. RES. 575
		IN THE SENATE OF THE UNITED STATES
		
			September 21, 2012
			Mr. Lugar (for himself
			 and Mr. Kerry) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Relations
		
		RESOLUTION
		Commending the 4 American public servants
		  who died in Benghazi, Libya, United States Ambassador to Libya John Christopher
		  Stevens, Sean Smith, Tyrone Woods, and Glen Doherty, for their tireless efforts
		  on behalf of the American people, and condemning the violent attack on the
		  United States consulate in Benghazi.
	
	
		Whereas, on September 11, 2012, 4 American public
			 servants, United States Ambassador to Libya John Christopher Stevens, Sean
			 Smith, Tyrone Woods, and Glen Doherty, were killed in a reprehensible and
			 vicious attack on the United States consulate in Benghazi, Libya;
		Whereas Ambassador Stevens—
			(1)was a courageous
			 and exemplary representative of the United States;
			(2)had spent 21
			 years in the Foreign Service;
			(3)was deeply
			 passionate about representing the United States through his diplomatic service;
			 and
			(4)was an ardent
			 friend of the Libyan people;
			Whereas Ambassador Stevens served as Special Envoy to the
			 Libyan Transitional National Council in Benghazi during the 2011 Libyan
			 revolution;
		Whereas Ambassador Stevens was a dear friend of the
			 Senate, having served on the staff of the Committee on Foreign Relations of the
			 Senate in 2006 and 2007 as a distinguished Pearson
			 Fellow;
		Whereas Foreign Service Information Management Officer
			 Sean Smith—
			(1)was a husband and
			 a father of 2 children;
			(2)joined the
			 Department of State 10 years ago after serving in the United States Air Force;
			 and
			(3)had served in the
			 Foreign Service, before arriving in Benghazi, in Baghdad, Pretoria, Montreal,
			 and The Hague;
			Whereas Tyrone Woods was a husband and a father of three
			 children, who, after two decades of service as a Navy SEAL that included tours
			 in Iraq and Afghanistan, began working with the Department of State to protect
			 United States diplomatic personnel;
		Whereas Glen Doherty, after 12 years of service as a Navy
			 SEAL that included tours in Iraq and Afghanistan, began working with the
			 Department of State to protect United States diplomatic personnel;
		Whereas the 4 Americans who perished in the Benghazi
			 attack made great sacrifices and showed bravery in taking on a difficult post
			 in Libya;
		Whereas the violence in Benghazi coincided with an attack
			 on the United States Embassy in Cairo, Egypt, which was also swarmed by an
			 angry mob of protesters on September 11, 2012;
		Whereas on a daily basis, United States diplomats,
			 military personnel, and other public servants risk their lives to serve the
			 American people; and
		Whereas throughout this Nation’s history, thousands of
			 Americans have sacrificed their lives for the ideals of freedom, democracy, and
			 partnership with nations and people around the globe: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)recognizes the
			 dedicated service and deep commitment of Ambassador John Christopher Stevens,
			 Sean Smith, Tyrone Woods, and Glen Doherty in assisting the Libyan people as
			 they navigate the complex currents of democratic transition marked in this case
			 by profound instability;
			(2)praises
			 Ambassador Stevens, who represented the highest tradition of American public
			 service, for his extraordinary record of dedication to the United States
			 interests in some of the most difficult and dangerous posts around the
			 globe;
			(3)sends its deepest
			 condolences to the families of those American public servants killed in
			 Benghazi;
			(4)commends the
			 bravery of Foreign Service Officers, United States Armed Forces, and public
			 servants serving in harm’s way around the globe and recognizes the deep
			 sacrifices made by their families; and
			(5)condemns, in the
			 strongest possible terms, the despicable attacks on American diplomats and
			 public servants in Benghazi and calls for the perpetrators of such attacks to
			 be brought to justice.
			
